 

Exhibit 10.2

 

NATIONAL Holdings Corporation

410 Park Avenue, 14th Floor

New York, NY 10022

 

 

                                  March 30, 2015

 

Mr. Alan B. Levin

605 NW 111th Way

Coral Springs, FL 33071


 

Dear Alan:

 

Reference is made to your Employment Agreement, dated as of July 1, 2008
(“Agreement”), by and between National Holdings Corporation, a Delaware
corporation (the “Company”) and you (the “Executive”). This Agreement has been
extended pursuant to its terms.

 

In consideration of the premises and mutual conveyance set forth herein, for the
payment of Ten Dollars ($10.00) to you and for other good and valuable
consideration, the receipt and sufficiency of which are mutually acknowledged,
the Company and the Executive hereby agree as follows:

 

1.        Paragraph 2(b) is hereby amended as follows: the first sentence of
such paragraph is hereby deleted in its entirety and the following inserted in
its place:

 

“During the Term of Employment, the Executive shall have such financial duties,
titles, power and authority as maybe delegated to him, from time to time, by the
Company’s Chief Executive Officer. At present, such duties, titles, power and
authority shall encompass being employed and serving as the Chief Financial
Officer and Chief Accounting Officer.”

 

2.        Paragraph 6(i) is hereby deleted in its entirety and replaced with the
following:

 

“Change in Control of the Company. If the Executive elects to terminate his
employment for Good Reason during the thirty (30) day period immediately
following the Change in Control of the Company, then the Executive shall be
entitled to the same payments and benefits as provided in Section 6(e) above for
a termination due to the Executive’s Termination Without Cause. Notwithstanding
the foregoing, for purposes of this Paragraph only, the definition of Good
Reason contained in Paragraph 1(q)(i) relating to a material diminution in such
position, authority, duties or responsibilities after the date of the Change in
Control, shall be determined based on the Executive’s position, authority,
duties, and responsibilities as of immediately prior to the Change of Control of
the Company.”

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Paragraph 1(t) is hereby amended as follows: “50%” is hereby
deleted and substituted in its place by “100%”.

 

4.             Paragraph 1(u) is hereby amended as follows: “six (6)” is hereby
deleted and substituted in its place by “twelve (12)”.

 

Except as amended hereby, all terms and provisions of the Agreement shall
continue unmodified and remain in full force and effect.

 

 

 

NATIONAL HOLDINGS CORPORATION

 

       

 

 

 

 

 

 

 

By:

/s/ Mark Goldwasser

 

 

 

Name:

Mark Goldwasser

 

 

 

Title:

President

 

                    AGREED AND ACCEPTED:                             /s/ Alan B.
Levin         Alan B. Levin        

 

  